20-12212-mew         Doc 252        Filed 10/20/20 Entered 10/20/20 18:53:42                        Main Document
                                                Pg 1 of 21



Andrew G. Dietderich
Brian D. Glueckstein
Benjamin S. Beller
Noam R. Weiss
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, NY 10004-2498
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Proposed Counsel to the Debtors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                                             x
                                             :                               Chapter 11
In re                                        :
                                             :                               Case No. 20-12212 (MEW)
GARRETT MOTION INC., et al.,1                :
                                             :                               Jointly Administered
                              Debtors.       :
                                             :
____________________________________________ x

                              AMENDED2 AGENDA FOR HEARING ON
                               OCTOBER 21, 2020 AT 11:00AM (ET)

HEARING

                A hearing (the “Hearing”) will be held on October 21, 2020 at 11:00 AM (ET)
before the Honorable Judge Michael E. Wiles, United States Bankruptcy Judge for the United
States Bankruptcy Court for the Southern District of New York (the “Court”). In light of the
COVID-19 pandemic and the Court’s General Order M-543, dated March 20, 2020, and the
Court’s Order Establishing Procedures for Remote Evidentiary Hearing on October 21, 2020
[D.I. 226] (the “Hearing Procedures Order”), the Hearing will only be conducted remotely using
audio and video conferencing solutions. Parties wishing to participate in the Hearing must make
arrangements pursuant to the Hearing Procedures Order. A copy of each pleading to be
addressed at the Hearing can be viewed (a) for a fee on the Court’s website at

1
    The last four digits of Garrett Motion Inc.’s tax identification number are 3189. Due to the large number of
    debtor entities in these Chapter 11 Cases, which are being jointly administered, a complete list of the Debtors
    and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
    information may be obtained on the website of the Debtors’ claims and noticing agent at
    http://www.kccllc.net/garrettmotion. The Debtors’ corporate headquarters is located at La Pièce 16, Rolle,
    Switzerland.
2
    Amended items appear in bold.



4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                                Pg 2 of 21



www.ecf.uscourts.gov and (b) free of charge on the website of the Debtors’ proposed claims and
noticing agent, Kurtzman Carson Consultants LLC at http://www.kccllc.net/garrettmotion.

MATTERS GOING FORWARD

  I.     UNCONTESTED MATTERS

         1.          Employee Wages and Benefits: Debtors’ Motion for Entry of Interim and Final
                     Orders (I) Authorizing, But Not Directing, the Debtors to (A) Pay Prepetition
                     Wages, Salaries, Employee Benefits, Prepetition Payroll Taxes and Other
                     Compensation and (B) Maintain Employee Compensation and Benefits Programs
                     and Pay Related Administrative Obligations, (II) Authorizing Applicable Banks
                     and Other Financial Institutions to Honor and Process Related Checks and
                     Transfers and (III) Granting Related Relief [D.I. 11]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 19, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                    (A) Pay Prepetition Wages, Salaries, Employee Benefits,
                                    Prepetition Payroll Taxes and Other Compensation and
                                    (B) Maintain Employee Compensation and Benefits Programs and
                                    Pay Related Administrative Obligations, (II) Authorizing
                                    Applicable Banks and Other Financial Institutions to Honor and
                                    Process Related Checks and Transfers and (III) Granting Related
                                    Relief [D.I. 48]

                              ii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, but not Directing, the
                                    Debtors to (A) Pay Prepetition Wages, Salaries, Employee
                                    Benefits, Prepetition Payroll Taxes and Other Compensation and
                                    (B) Maintain Employee Compensation and Benefits Programs and
                                    Pay Related Administrative Obligations, (II) Authorizing
                                    Applicable Banks and Other Financial Institutions to Honor and
                                    Process Related Checks and Transfers and (III) Granting Related
                                    Relief [D.I. 235]

                     Status: This matter will be going forward on an uncontested basis.

         2.          Net Operating Losses: Debtors’ Motion for Entry of Interim and Final Orders
                     (I) Establishing Notice and Objection Procedures for Transfers of Equity
                     Securities and Claims of Worthless Stock Deductions and (II) Granting Related
                     Relief [D.I. 13]


                                                    -2-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                                Pg 3 of 21



                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Notice of Filing of Revised Proposed Interim Order
                                    (I) Establishing Notice and Objection Procedures for Transfers of
                                    Equity Securities and Claims of Worthless Stock Deductions and
                                    (II) Granting Related Relief [D.I. 61]

                              ii.   Interim Order (I) Establishing Notice and Objection Procedures for
                                    Transfers of Equity Securities and Claims of Worthless Stock
                                    Deductions and (II) Granting Related Relief [D.I. 90]

                             iii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Establishing Notice and Objection
                                    Procedures for Transfers of Equity Securities and Claims of
                                    Worthless Stock Deductions and (II) Granting Related Relief
                                    [D.I. 225]

                     Status: This matter will be going forward on an uncontested basis.

         3.          Cash Management: Debtors’ Motion for Entry of Interim and Final Orders
                     (I) Authorizing, But Not Directing, the Debtors to (A) Continue to Use Their
                     Cash Management System, Including Existing Bank Accounts, (B) Pay or Honor
                     Certain Prepetition Obligations Related Thereto and (C) Maintain Existing
                     Business Forms, (II) Authorizing Intercompany Transactions, (III) Waiving the
                     Requirements of Section 345(b) and (IV) Granting Related Relief [D.I. 14]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 19, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                    (A) Continue to Use Their Cash Management System, Including
                                    Existing Bank Accounts, (B) Pay or Honor Certain Prepetition
                                    Obligations Related Thereto and (C) Maintain Existing Business
                                    Forms, (II) Authorizing Intercompany Transactions,
                                    (III) Extending the Time to Comply With the Requirements of
                                    Section 345(B) and (IV) Granting Related Relief [D.I. 53]

                              ii.   Second Interim Order (I) Authorizing, But Not Directing, the
                                    Debtors to (A) Continue to Use Their Cash Management System,


                                                     -3-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42           Main Document
                                                Pg 4 of 21



                                    Including Existing Bank Accounts, (B) Pay or Honor Certain
                                    Prepetition Obligations Related Thereto and (C) Maintain Existing
                                    Business Forms, (II) Authorizing Intercompany Transactions,
                                    (III) Extending the Time to Comply With the Requirements of
                                    Section 345(B) and (IV) Granting Related Relief [D.I. 72]

                             iii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, but not Directing, the
                                    Debtors to (A) Continue to Use Their Cash Management System,
                                    Including Existing Bank Accounts, (B) Pay or Honor Certain
                                    Prepetition Obligations Related Thereto and (C) Maintain Existing
                                    Business Forms, (II) Authorizing Intercompany Transactions,
                                    (III) Waiving the Requirements of Section 345(b) and
                                    (IV) Granting Related Relief [D.I. 241]

                     Status: This matter will be going forward on an uncontested basis.

         4.          S&C Retention: Debtors’ Application for an Order Authorizing the Retention and
                     Employment of Sullivan & Cromwell LLP as Counsel to the Debtors and
                     Debtors-in-Possession Nunc Pro Tunc to the Petition Date and Notice of
                     Opportunity for Hearing [D.I. 123]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Certificate of No Objection to Debtors’ Application for an Order
                                    Authorizing the Retention and Employment of Sullivan &
                                    Cromwell LLP as Counsel to the Debtors and Debtors-in-
                                    Possession Nunc Pro Tunc to the Petition Date and Notice of
                                    Opportunity for Hearing [D.I. 206]

                     Status: This matter will be going forward on an uncontested basis.

         5.          AlixPartners Retention: Application of the Debtors for Entry of an Order
                     Authorizing the Employment and Retention of AlixPartners, LLP as Their
                     Restructuring Advisor Nunc Pro Tunc to the Petition Date [D.I. 125]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Certificate of No Objection to Application of the Debtors for Entry

                                                     -4-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                                Pg 5 of 21



                                    of an Order Authorizing the Employment and Retention of
                                    AlixPartners, LLP as Their Restructuring Advisor Nunc Pro Tunc
                                    to the Petition Date [D.I. 207]

                     Status: This matter will be going forward on an uncontested basis.

         6.          Deloitte Retention: Application of the Debtors for Entry of an Order Authorizing
                     the Retention and Employment of Deloitte AG as Auditor and Advisory Services
                     Provider to the Debtors Nunc Pro Tunc to the Petition Date [D.I. 126]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Supplemental Declaration of Matthias Gschwend and David
                                    McNeil in Support of the Application of Debtors for Entry of an
                                    Order Authorizing the Retention and Employment of Deloitte AG
                                    as Auditor and Advisory Services Provider for the Debtors
                                    Effective as of the Petition Date [D.I. 191]

                              ii.   Certificate of No Objection to Application of the Debtors for Entry
                                    of an Order Authorizing the Retention and Employment of Deloitte
                                    AG as Auditor and Advisory Services Provider to the Debtors
                                    Nunc Pro Tunc to the Petition Date [D.I. 209]

                     Status: This matter will be going forward on an uncontested basis.

         7.          KCC Retention: Debtors’ Application Authorizing the Debtors to Employ and
                     Retain Kurtzman Carson Consultants LLC as Administrative Advisor Effective
                     Nunc Pro Tunc to the Petition Date [D.I. 127]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Certificate of No Objection to Application Authorizing the Debtors
                                    to Employ and Retain Kurtzman Carson Consultants LLC as
                                    Administrative Advisor Effective Nunc Pro Tunc to the Petition
                                    Date [D.I. 208]

                     Status: This matter will be going forward on an uncontested basis.



                                                     -5-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42           Main Document
                                                Pg 6 of 21



         8.          Schulte Roth Retention: Debtors’ Application Pursuant to 11 U.S.C. § 363(b)
                     Authorizing the Debtors to Pay the Fees and Expenses of Schulte Roth & Zabel
                     LLP as Counsel to the Transaction Committee Appointed by the Board of
                     Directors of Garrett Motion Holdings, Inc. [D.I. 130]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Notice of Revised Proposed Order Pursuant to 11 U.S.C. § 363(b)
                                    Authorizing the Debtors to Pay the Fees and Expenses of Schulte
                                    Roth & Zabel LLP as Counsel to the Transaction Committee
                                    Appointed by the Board of Directors of Garrett Motion Holdings,
                                    Inc. [D.I. 188]

                              ii.   Certificate of No Objection to Debtors’ Application Pursuant to 11
                                    U.S.C. § 363(b) Authorizing the Debtors to Pay the Fees and
                                    Expenses of Schulte Roth & Zabel LLP as Counsel to the
                                    Transaction Committee Appointed by the Board of Directors of
                                    Garrett Motion Holdings, Inc. [D.I. 210]

                     Status: This matter will be going forward on an uncontested basis.

         9.          Simpson Thacher Retention: Application of the Debtors for Entry of an Order
                     Pursuant to Section 363(b) of the Bankruptcy Code to Pay the Fees and Expenses
                     of Simpson Thacher & Bartlett LLP as Counsel to the Independent Director and
                     Sole Member of the Transaction Committee of Garrett ASASCO, Inc., Effective
                     as of the Petition Date [D.I. 131]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Notice of Revise Proposed Order Authorizing the Retention and
                                    Employment of Simpson Thacher & Bartlett LLP as Counsel to the
                                    Independent Director and Sole Member of the Transaction
                                    Committee of Debtor Garrett ASASCO, Inc. Pursuant to Section
                                    363(b) of the Bankruptcy Code, Effective as of the Petition Date
                                    [D.I. 189]

                              ii.   Certificate of No Objection to Application of the Debtors for Entry
                                    of an Order Pursuant to Section 363(b) of the Bankruptcy Code to


                                                     -6-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                                Pg 7 of 21



                                    Pay the Fees and Expenses of Simpson Thacher & Bartlett LLP as
                                    Counsel to the Independent Director and Sole Member of the
                                    Transaction Committee of Garrett ASASCO, Inc., Effective as of
                                    the Petition Date [D.I. 213]

                     Status: This matter will be going forward on an uncontested basis.

         10.         FTI Consulting Retention: Debtors’ Application for an Order Pursuant to 11
                     U.S.C. §§ 105(a) and 363(b) Authorizing the Debtors to Retain FTI Consulting,
                     Inc. as Advisor to the Independent Director and Sole Member of the Transaction
                     Committee of Garrett ASASCO Inc., Effective as of the Petition Date [D.I. 132]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Notice of Proposed Order Notice of Revised Proposed Order
                                    Authorizing the Debtors to Retain FTI Consulting, Inc. as Advisor
                                    to the Independent Director and Sole Member of the Transaction
                                    Committee of Garrett ASASCO, Inc., Effective as of the Petition
                                    Date [D.I. 190]

                              ii.   Certificate of No Objection to Debtors’ Application for an Order
                                    Pursuant to 11 U.S.C. §§ 105(a) and 363(b) Authorizing the
                                    Debtors to Retain FTI Consulting, Inc. as Advisor to the
                                    Independent Director and Sole Member of the Transaction
                                    Committee of Garrett ASASCO Inc., Effective as of the Petition
                                    Date [D.I. 212]

                     Status: This matter will be going forward on an uncontested basis.

         11.         Interim Compensation Procedures: Debtors’ Motion for Entry of an Order
                     Pursuant to Sections 105(a) and 331 of the Bankruptcy Code, Bankruptcy Rule
                     2016 and Local Rule 2016-1 Establishing Procedures for Monthly Compensation
                     and Reimbursement of Expenses of Professionals [D.I. 133]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Certificate of No Objection to Debtors’ Motion for Entry of an
                                    Order Pursuant to Sections 105(a) and 331 of the Bankruptcy


                                                     -7-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                                Pg 8 of 21



                                   Code, Bankruptcy Rule 2016 and Local Rule 2016-1 Establishing
                                   Procedures for Monthly Compensation and Reimbursement of
                                   Expenses of Professionals [D.I. 214]

                     Status: This matter will be going forward on an uncontested basis.

         12.         Ordinary Course Professionals: Debtors’ Motion for Entry of an Order
                     Implementing Certain Procedures to Retain, Compensate and Reimburse
                     Professionals Utilized in the Ordinary Course of Business [D.I. 134]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                              i.   Certificate of No Objection to Debtors’ Motion for Entry of an
                                   Order Implementing Certain Procedures to Retain, Compensate
                                   and Reimburse Professionals Utilized in the Ordinary Course of
                                   Business [D.I. 215]

                     Status: This matter will be going forward on an uncontested basis.

         13.         Independent Director Contract Assumption: Debtors’ Motion for an Order
                     Pursuant to Sections 105(a), 363(b) and 365(a) of the Bankruptcy Code
                     Authorizing and Approving the Debtors’ Assumption of Independent Director
                     Agreements [D.I. 135]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 19, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                              i.   Certificate of No Objection to Debtors’ Motion for an Order
                                   Pursuant to Sections 105(a), 363(b) and 365(a) of the Bankruptcy
                                   Code Authorizing and Approving the Debtors’ Assumption of
                                   Independent Director Agreements [D.I 239]

                     Status: This matter will be going forward on an uncontested basis.

         14.         Bar Date: Debtors’ Motion for an Order Establishing Deadlines for Filing Proofs
                     of Claim Against Certain Debtors and Approving the Form and Manner of Notice
                     Thereof [D.I. 136]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)


                                                    -8-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                                Pg 9 of 21



                                                Solely for the Committee, October 16, 2020 at 4:00
                                                p.m. (ET)

                        b. Related Documents:

                               i.   Certificate of No Objection to Debtors’ Motion for an Order
                                    Establishing Deadlines for Filing Proofs of Claim Against Certain
                                    Debtors and Approving the Form and Manner of Notice Thereof
                                    [D.I. 216]

                     Status: This matter will be going forward on an uncontested basis.

         15.         Quinn Emanuel Retention: Application of Debtors and Debtors In Possession for
                     Entry of an Order Authorizing Retention and Employment of Quinn Emanuel
                     Urquhart & Sullivan LLP as Special Counsel Pursuant to Bankruptcy Code
                     Sections 327(e), 328(a), and 1107(b), Nunc Pro Tunc to the Petition Date and
                     Notice of Opportunity for Hearing [D.I. 137]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Supplemental Declaration of Matthew Scheck in Support of
                                    Application of Debtors and Debtors in Possession for Entry of an
                                    Order Authorizing Retention and Employment of Quinn Emanuel
                                    Urquhart & Sullivan, LLP as Special Counsel Pursuant to
                                    Bankruptcy Code Sections 327(E), 328(A), and 1107(B), Nunc Pro
                                    Tunc to the Petition Date and Notice Of Opportunity for Hearing
                                    [D.I. 204]

                              ii.   Certificate of No Objection to Application of Debtors and Debtors
                                    In Possession for Entry of an Order Authorizing Retention and
                                    Employment of Quinn Emanuel Urquhart & Sullivan LLP as
                                    Special Counsel Pursuant to Bankruptcy Code Sections 327(e),
                                    328(a), and 1107(b), Nunc Pro Tunc to the Petition Date and
                                    Notice of Opportunity for Hearing [D.I. 211]

                     Status: This matter will be going forward on an uncontested basis.

         16.         DIP Financing: Debtors Motion for Entry of Interim and Final Orders, pursuant to
                     11 U.S.C. §§ 105, 361, 362, 363(b), 363(c)(2), 363(e), 364(c)(1), 364(c)(2),
                     364(c)(3), 364(d)(1), 364(e), 503, 506(c), 507 and 552 (I) Authorizing the Debtors
                     to (a) Obtain Postpetition Financing and (b) Use Cash Collateral; (II) Granting
                     Liens and Providing Claims with Superpriority Administrative Expense Status;


                                                     -9-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                               Pg 10 of 21



                     (III) Granting Adequate Protection to the Prepetition Secured Parties;
                     (IV) Modifying the Automatic Stay; (V) Scheduling a Final Hearing and
                     (VI) Granting Related Relief [D.I. 17] (the “DIP Motion”)

                        a. Objection Deadline: October 16, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 18, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Declaration of Sean Deason in Support of the Debtors’ Chapter 11
                                    Petitions and First Day Pleadings [D.I. 15]

                              ii.   Declaration of Scott M. Tandberg, Director at AlixPartners, LLP,
                                    in Support of the Debtors’ Chapter 11 Petitions and First Day
                                    Motions [D.I. 16]

                             iii.   Amendment to Declaration of Sean Deason in Support of the
                                    Debtors’ Chapter 11 Petitions and First Day Pleadings [D.I. 46]

                             iv.    Supplemental Declaration of Scott M. Tandberg, Director at
                                    AlixPartners, LLP, in Support of the Debtors’ Chapter 11 Petitions
                                    and First Day Motions [D.I. 51]

                              v.    Interim Order (I) Authorizing Use of Cash Collateral and
                                    Affording Adequate Protection; (II) Modifying the Automatic
                                    Stay; (III) Scheduling a Continued Interim Hearing; and
                                    (IV) Granting Related Relief [D.I. 56]

                             vi.    Notice of Filing of Revised DIP Credit Agreement [D.I. 92]

                            vii.    Declaration of Scott M. Tandberg in Support of the Debtors’ DIP
                                    Motion [D.I. 93]

                            viii.   Supplemental Declaration of Bruce Mendelsohn in Support of
                                    Debtors’ DIP Motion [D.I. 94]

                             ix.    Supplemental Declaration of Sean Deason in Support of the
                                    Debtors’ DIP Financing [D.I. 95]

                              x.    Order Authorizing Honeywell to File Objection to Debtors’ DIP
                                    Motion under Seal and Granting Related Relief [D.I. 106]

                             xi.    Order Pursuant to 11 U.S.C. §§ 105(a) and 107(b) and Fed. R.
                                    Bankr. P. 9018 Authorizing Certain Shareholders to Redact and
                                    File Under Seal Debtors’ Motion for Entry of Interim and Final
                                    Orders Authorizing Debtors to Obtain Postpetition Financing and

                                                    -10-
4831-4702-5615 v.2
20-12212-mew         Doc 252    Filed 10/20/20 Entered 10/20/20 18:53:42           Main Document
                                           Pg 11 of 21



                                Related Relief [D.I. 121]

                         xii.   Order Extending the Outside Date under the Interim Cash
                                Collateral Order [D.I. 124]

                        xiii.   Debtors’ Omnibus Reply in Support of Debtors’ DIP Motion z
                                [D.I. 142]

                        xiv.    Second Supplemental Declaration of Bruce Mendelsohn in Support
                                of Debtors’ DIP Motion [D.I. 143]

                         xv.    Supplemental Declaration of Scott M. Tandberg in Support of the
                                Debtors’ DIP Motion [D.I. 144]

                        xvi.    Reply and Joinder of the Ad Hoc Group of First Lien Lenders in
                                Support of the Debtors’ DIP Financing Motion [D.I. 145]

                       xvii.    Redacted Sur-Reply in Support of Honeywell’s Limited Objection
                                to the Debtors’ DIP Motion [D.I. 150 EX. B]

                       xviii.   Order Authorizing Honeywell to File Sur-Reply to Objection to
                                Debtors’ DIP Motion under Seal and Granting Related Relief
                                [D.I. 152]

                        xix.    Order Authorizing Honeywell to File Sur-Reply to Objection to
                                Debtors’ DIP Motion [D.I. 155]

                         xx.    Debtors’ Statement with Respect to Motion of Honeywell
                                International Inc. to File a Sur-Reply to the Debtors’ DIP Motion
                                [D.I. 156]

                        xxi.    Interim Order (I) Authorizing the Debtors to (a) Obtain
                                Postpetition Financing and (b) Use Cash Collateral; (II) Granting
                                Liens and Providing Claims with Superpriority Administrative
                                Expense Status; (III) Granting Adequate Protection to the
                                Prepetition Secured Parties; (IV) Modifying the Automatic Stay;
                                (V) Scheduling a Final Hearing and (VI) Granting Related Relief
                                [D.I. 169] [D.I. 169 EX 1] [D.I. 169 EX 2] [D.I. 169 Schedule 1]

                       xxii.    Declaration of Sean Deason in Support of Final Approval of
                                Debtors DIP Financing [D.I. 196]

                       xxiii.   Declaration of Bruce Mendelsohn in Support of Final Approval of
                                Debtors DIP Financing [D.I. 197]

                       xxiv.    Declaration of Scott M. Tandberg, Director, AlixPartners, LLP, in


                                                -11-
4831-4702-5615 v.2
20-12212-mew           Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                              Pg 12 of 21



                                   Support of Final Approval of Debtors DIP Financing [D.I. 198]

                           xxv.    Debtors’ Reply in Support of Debtors’ Motion for Entry of Interim
                                   and Final Orders, Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
                                   364, 503, 506, 507, 552, (I) Authorizing Debtors to (A) Obtain
                                   Postpetition Financing and (B) Use Cash Collateral, (II) Granting
                                   Liens and Providing Claims with Superpriority Administrative
                                   Expense Status, (III) Granting Adequate Protection to the
                                   Prepetition Secured Parties, (IV) Modifying the Automatic Stay,
                                   and (V) Granting Related Relief [D.I. 231]

                          xxvi.    Notice of Filing of Proposed Final Order (I) Authorizing Debtors
                                   to (A) Obtain Postpetition Financing and (B) Use Cash Collateral,
                                   (II) Granting Liens and Providing Claims and Superpriority
                                   Administrative Expense Status, (III) Granting Adequate Protection
                                   to the Prepetition Secured Parties, (IV) Modifying the Automatic
                                   Stay, and (V) Granting Related Relief [D.I. 238]

                          xxvii.   Notice of Filing of Amended Proposed Final Order
                                   (I) Authorizing Debtors to (A) Obtain Postpetition Financing
                                   and (B) Use Cash Collateral, (II) Granting Liens and
                                   Providing Claims and Superpriority Administrative Expense
                                   Status, (III) Granting Adequate Protection to the Prepetition
                                   Secured Parties, (IV) Modifying the Automatic Stay, and
                                   (V) Granting Related Relief [D.I. 251]

                        c. Responses Received:

                              i.   Limited Objection to the Debtors’ Motion for Entry of Interim and
                                   Final Orders, Pursuant to 11 U.S.C. §§ 105, 361, 362, 364, 504,
                                   506, 507 and 552, (I) Authorizing the Debtors to (A) Obtain
                                   Postpetition Financing and (B) Use Cash Collateral, (II) Granting
                                   Liens and Providing Claims With Superpriority Administrative
                                   Expense Status, (III) Granting Adequate Protection to the
                                   Prepetition Secured Parties, (IV) Modifying the Automatic Stay,
                                   (V) Scheduling a Final Hearing and (VI) Granting Related Relief
                                   [D.I. 201]

                             ii.   Joint Stipulation of Facts Between Honeywell International Inc.
                                   and the Ad Hoc Group of First Lien Lenders [D.I. 202]

                     Status: This matter will be going forward on an uncontested basis.

 II.     CONTESTED MATTERS

         17.         Bidding Procedures Motion: Debtors’ Motion for One or More Orders
                     (A) Authorizing and Approving Bid Procedures, (B) Authorizing and Approving

                                                   -12-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42         Main Document
                                               Pg 13 of 21



                     the Stalking Horse Bid Protections, (C) Scheduling a Sale Hearing,
                     (D) Authorizing and Approving Assumption and Assignment Procedures,
                     (E) Approving Notice Procedures and (F) Granting Other Relief [D.I. 18]

                     a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                            For the Bondholders, October 16, 2020 at 12:00 p.m. (ET)
                                            For Honeywell, the Equity Noteholders, Centerbridge and
                                            Oaktree, October 16, 2020 at 11:59 p.m. (ET)
                                            For the Committee, October 19, 2020 at 4:00 p.m. (ET)

                     b. Related Documents:

                               i.   Declaration of Regina Savage in Support of Debtors’ Motion for
                                    One or More Orders (A) Authorizing and Approving Bid
                                    Procedures, (B) Authorizing and Approving the Stalking Horse
                                    Bid Protections, (C) Scheduling a Sale Hearing, (D) Authorizing
                                    and Approving Assumption and Assignment Procedures,
                                    (E) Approving Notice Procedures and (F) Granting Other Relief
                                    [D.I. 19]

                             ii.    Statement Notice of Filing of (I) Long-Form Stalking Horse
                                    Purchase Agreement with Exhibits and Annexes and (II) Waiver
                                    Letter with Respect to Stalking Horse Purchase Agreement
                                    [D.I. 193]

                             iii.   Order Authorizing Honeywell to File its Objection to Debtors’ Bid
                                    Procedures Motion Under Seal and Granting Related Relief
                                    [D.I. 228]

                             iv.    Statement and Reservation of Rights of the Official Committee of
                                    Unsecured Creditors to the Debtors’ Motion for One or More
                                    Orders (A) Authorizing and Approving Bid Procedures,
                                    (B) Authorizing and Approving the Stalking Horse Bid
                                    Protections, (C) Scheduling a Sale Hearing, (D) Authorizing and
                                    Approving Assumption and Assignment Procedures,
                                    (E) Approving Notice Procedures, and (F) Granting Other Relief
                                    [D.I. 229]

                              v.    Debtors’ Omnibus Reply in Support of Bid Procedures Motion
                                    [D.I. 232]

                             vi.    Declaration of Andrew G. Dietderich in Support of the Debtors’
                                    Omnibus Reply in Support of Bid Procedures Motion [D.I. 233]

                            vii.    Notice of Filing of Revised Proposed Order (A) Authorizing and
                                    Approving Bid Procedures, (B) Authorizing and Approving the


                                                    -13-
4831-4702-5615 v.2
20-12212-mew           Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42         Main Document
                                              Pg 14 of 21



                                   Stalking Horse Bid Protections, (C) Scheduling a Sale Hearing,
                                   (D) Approving Notice Procedures and (E) Granting Other Relief
                                   [D.I. 234]

                     c. Responses Received:

                              i.   Objection / Limited Objection of Ad Hoc Group of Secured
                                   Noteholders to Debtors' Motion for One or More Orders
                                   (A) Authorizing and Approving Bid Procedures, (B) Authorizing
                                   and Approving the Stalking Horse Bid Protections, (C) Scheduling
                                   a Sale Hearing, (D) Authorizing and Approving Assumption and
                                   Assignment Procedures, (E) Approving Notice Procedures and
                                   (F) Granting Other Relief [D.I. 199]

                             ii.   Limited Objection and Reservation of Rights Concerning Debtors’
                                   Bid Procedures Motion [D.I. 203]

                            iii.   Objection of Certain Shareholders to Debtors’ Motion for One or
                                   More Orders (A) Authorizing and Approving Bid Procedures,
                                   (B) Authorizing and Approving the Stalking Horse Bid
                                   Protections, (C) Scheduling a Sale Hearing, (D) Authorizing and
                                   Approving Assumption and Assignment Procedures,
                                   (E) Approving Notice Procedures and (F) Granting Other Relief
                                   [D.I. 205]

                            iv.    Motion for Entry of an Order Authorizing Honeywell to File Its
                                   Objection to the Debtors’ Bid Procedures Motion Under Seal
                                   [D.I. 217]

                             v.    Objection to Debtors’ Motion for One or More Orders
                                   (A) Authorizing and Approving Bid Procedures, (B) Authorizing
                                   and Approving the Stalking Horse Bid Protections, (C) Scheduling
                                   a Sale Hearing, (D) Authorizing and Approving Assumption and
                                   Assignment Procedures, (E) Approving Notice Procedures and
                                   (F) Granting Other Relief [D.I. 218]

                            vi.    Declaration Of Nicole L. Greenblatt In Support Of The Objection
                                   to Debtors’ Motion for One or More Orders (A) Authorizing and
                                   Approving Bid Procedures, (B) Authorizing and Approving the
                                   Stalking Horse Bid Protections, (C) Scheduling a Sale Hearing,
                                   (D) Authorizing and Approving Assumption and Assignment
                                   Procedures, (E) Approving Notice Procedures and (F) Granting
                                   Other Relief [D.I. 219]

                            vii.   Objection of Centerbridge and Oaktree to Debtors’ Motion for One
                                   or More Orders (A) Authorizing and Approving Bid Procedures,


                                                   -14-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                               Pg 15 of 21



                                    (B) Authorizing and Approving the Stalking Horse Bid
                                    Protections, (C) Scheduling a Sale Hearing, (D) Authorizing and
                                    Approving Assumption and Assignment Procedures,
                                    (E) Approving Notice Procedures and (F) Granting Other Relief
                                    [D.I. 220]

                     Status: This matter will be going forward.


RESOLVED MATTERS

         18.         Insurance: Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing,
                     But Not Directing, the Debtors to (A) Continue Their Insurance Policies and Pay
                     All Obligations in Respect Thereof, and (B) Renew, Supplement, Modify or
                     Purchase New Insurance Policies or Obtain New Insurance Coverage,
                     (II) Authorizing Applicable Banks and Other Financial Institutions to Honor and
                     Process Related Checks and Transfers and (III) Granting Related Relief [D.I. 7]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                    (A) Continue Their Insurance Policies and Pay All Obligations in
                                    Respect Thereof, and (B) Renew, Supplement, Modify or Purchase
                                    New Insurance Policies or Obtain New Insurance Coverage,
                                    (II) Authorizing Applicable Banks and Other Financial Institutions
                                    to Honor and Process Related Checks and Transfers and
                                    (III) Granting Related Relief [D.I. 78]

                              ii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, But Not Directing, the
                                    Debtors to (A) Continue Their Insurance Policies and Pay All
                                    Obligations in Respect Thereof, and (B) Renew, Supplement,
                                    Modify or Purchase New Insurance Policies or Obtain New
                                    Insurance Coverage, (II) Authorizing Applicable Banks and Other
                                    Financial Institutions to Honor and Process Related Checks and
                                    Transfers and (III) Granting Related Relief [D.I. 222]

                             iii.   Final Order (I) Authorizing, But Not Directing, the Debtors to
                                    (A) Continue Their Insurance Policies and Pay All Obligations
                                    in Respect Thereof, and (B) Renew, Supplement, Modify or
                                    Purchase New Insurance Policies or Obtain New Insurance
                                    Coverage, (II) Authorizing Applicable Banks and Other


                                                    -15-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                               Pg 16 of 21



                                    Financial Institutions to Honor and Process Related Checks
                                    and Transfers and (III) Granting Related Relief [D.I. 246]

                     Status: On October 20, 2020, the Court entered an order resolving the
                     Debtors’ motion [D.I. 246]. Consequently, no hearing with respect to this
                     matter is required.

         19.         Taxes: Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing,
                     But Not Directing, Debtors to Pay Certain Prepetition Taxes and Fees,
                     (II) Authorizing Applicable Banks and Other Financial Institutions to Honor and
                     Process Related Checks and Transfers and (III) Granting Related Relief [D.I. 8]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 16, 2020 at 4:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, Debtors to Pay
                                    Certain Prepetition Taxes and Fees, (II) Authorizing Applicable
                                    Banks and Other Financial Institutions to Honor and Process
                                    Related Checks and Transfers and (III) Granting Related Relief
                                    [D.I. 79]

                              ii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, But Not Directing,
                                    Debtors to Pay Certain Prepetition Taxes and Fees,
                                    (II) Authorizing Applicable Banks and Other Financial Institutions
                                    to Honor and Process Related Checks and Transfers and
                                    (III) Granting Related Relief [D.I. 224]

                             iii.   Final Order (I) Authorizing, But Not Directing, Debtors to Pay
                                    Certain Prepetition Taxes and Fees, (II) Authorizing
                                    Applicable Banks and Other Financial Institutions to Honor
                                    and Process Related Checks and Transfers and (III) Granting
                                    Related Relief [D.I. 244]

                     Status: On October 20, 2020, the Court entered an order resolving the
                     Debtors’ motion [D.I. 244]. Consequently, no hearing with respect to this
                     matter is required.




                                                    -16-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42         Main Document
                                               Pg 17 of 21




         20.         Critical Vendors: Debtors’ Motion for Entry of Interim and Final Orders
                     (I) Authorizing, But Not Directing, Debtors to Pay Prepetition Claims of
                     (A) Critical Vendors and (B) Potential Lien Claimants, (II) Confirming
                     Administrative Expense Priority of Outstanding Orders, (III) Authorizing
                     Applicable Banks and Other Financial Institutions to Honor and Process Related
                     Checks and Transfers and (IV) Granting Related Relief [D.I. 9]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 19, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, Debtors to Pay
                                    Prepetition Claims of (A) Critical Vendors and (B) Potential Lien
                                    Claimants, (II) Confirming Administrative Expense Priority of
                                    Outstanding Orders, (III) Authorizing Applicable Banks and Other
                                    Financial Institutions to Honor and Process Related Checks and
                                    Transfers and (IV) Granting Related Relief [D.I. 49]

                             ii.    Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, but Not Directing,
                                    Debtors to Pay Prepetition Claims of (A) Critical Vendors and
                                    (B) Potential Lien Claimants, (II) Confirming Administrative
                                    Expense Priority of Outstanding Orders, (III) Authorizing
                                    Applicable Banks and Other Financial Institutions to Honor and
                                    Process Related Checks and Transfers and (IV) Granting Related
                                    Relief [D.I. 237]

                             iii.   Final Order (I) Authorizing, But Not Directing, Debtors to Pay
                                    Prepetition Claims of (A) Critical Vendors and (B) Potential
                                    Lien Claimants, (II) Confirming Administrative Expense
                                    Priority of Outstanding Orders, (III) Authorizing Applicable
                                    Banks and Other Financial Institutions to Honor and Process
                                    Related Checks and Transfers and (IV) Granting Related
                                    Relief [D.I. 247]

                     Status: On October 20, 2020, the Court entered an order resolving the
                     Debtors’ motion [D.I. 247]. Consequently, no hearing with respect to this
                     matter is required.




                                                    -17-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42          Main Document
                                               Pg 18 of 21



         21.         Foreign Vendors: Debtors’ Motion for Entry of Interim and Final Orders
                     (I) Authorizing, But Not Directing, Debtors to Pay Prepetition Claims of Foreign
                     Vendors, (II) Confirming Administrative Expense Priority of Outstanding Orders,
                     (III) Authorizing Applicable Banks and Other Financial Institutions to Honor and
                     Process Related Checks and Transfers and (IV) Granting Related Relief [D.I. 10]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 19, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, Debtors to Pay
                                    Prepetition Claims of Foreign Vendors, (II) Confirming
                                    Administrative Expense Priority of Outstanding Orders,
                                    (III) Authorizing Applicable Banks and Other Financial
                                    Institutions to Honor and Process Related Checks and Transfers
                                    and (IV) Granting Related Relief [D.I. 73]

                              ii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, but not Directing,
                                    Debtors to Pay Prepetition Claims of Foreign Vendors,
                                    (II) Confirming Administrative Expense Priority of Outstanding
                                    Orders, (III) Authorizing Applicable Banks and Other Financial
                                    Institutions to Honor and Process Related Checks and Transfers
                                    and (IV) Granting Related Relief [D.I. 236]

                             iii.   Final Order (I) Authorizing, But Not Directing, Debtors to Pay
                                    Prepetition Claims of Foreign Vendors, (II) Confirming
                                    Administrative Expense Priority of Outstanding Orders,
                                    (III) Authorizing Applicable Banks and Other Financial
                                    Institutions to Honor and Process Related Checks and
                                    Transfers and (IV) Granting Related Relief [D.I. 248]

                     Status: On October 20, 2020, the Court entered an order resolving the
                     Debtors’ motion [D.I. 248]. Consequently, no hearing with respect to this
                     matter is required.

         22.         Customer Programs: Debtors’ Motion for Entry of Interim and Final Orders
                     (I) Authorizing, But Not Directing, the Debtors to Maintain Their Customer
                     Programs and Honor Related Prepetition Obligations, (II) Authorizing Banks and
                     Other Financial Institutions to Honor and Process Related Checks and Transfers
                     and (III) Granting Related Relief [D.I. 12]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)



                                                    -18-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42           Main Document
                                               Pg 19 of 21



                                                 Solely for the Committee, October 16, 2020 at 4:00
                                                 p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                    Maintain Their Customer Programs and Honor Related Prepetition
                                    Obligations, (II) Authorizing Banks and Other Financial
                                    Institutions to Honor and Process Related Checks and Transfers
                                    and (III) Granting Related Relief [D.I. 74]

                              ii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, But Not Directing, the
                                    Debtors to Maintain Their Customer Programs and Honor Related
                                    Prepetition Obligations, (II) Authorizing Banks and Other
                                    Financial Institutions to Honor and Process Related Checks and
                                    Transfers and (III) Granting Related Relief [D.I. 223]

                             iii.   Final Order (I) Authorizing the Debtors to Maintain Their
                                    Customer Programs and Honor Related Prepetition
                                    Obligations, (II) Authorizing Banks and Other Financial
                                    Institutions to Honor and Process Related Checks and
                                    Transfers and (III) Granting Related Relief [D.I. 245]

                     Status: On October 20, 2020, the Court entered an order resolving the
                     Debtors’ motion [D.I. 245]. Consequently, no hearing with respect to this
                     matter is required.

         23.         Hedging: Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing,
                     But Not Directing, the Debtors to Enter Into, Continue Performing and Provide
                     Credit Support Under, Hedging and Derivative Contracts and (II) Granting
                     Related Relief [D.I. 20]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 19, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Interim Order (I) Authorizing, But Not Directing, the Debtors to
                                    Enter Into, Continue Performing, and Provide Credit Support
                                    Under, Hedging and Derivative Contracts and (II) Granting
                                    Related Relief [D.I. 170]

                              ii.   Certificate of No Objection to Debtors’ Motion for Entry of
                                    Interim and Final Orders (I) Authorizing, But Not Directing, the


                                                    -19-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42           Main Document
                                               Pg 20 of 21



                                    Debtors to Enter Into, Continue Performing and Provide Credit
                                    Support Under, Hedging and Derivative Contracts and
                                    (II) Granting Related Relief [D.I. 240]

                             iii.   Final Order (I) Authorizing, But Not Directing, the Debtors to
                                    Enter Into, Continue Performing, and Provide Credit Support
                                    Under Hedging and Derivative Contracts and (II) Granting
                                    Related Relief [D.I. 249]

                     Status: On October 20, 2020, the Court entered an order resolving the
                     Debtors’ motion [D. I. 249]. Consequently, no hearing with respect to this
                     matter is required.

 III.    ADJOURNED MATTERS

         24.         Perella Weinberg Retention: Application of the Debtors for Authority to Retain
                     and Employ Perella Weinberg Partners LP as Restructuring Investment Banker to
                     the Debtors Nunc Pro Tunc to the Petition Date [D.I. 128]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               Solely for the Committee, October 19, 2020 at 12:00
                                               p.m. (ET)

                        b. Related Documents:

                               i.   Supplemental Declaration of Bruce Mendelsohn in Support of
                                    Application of Debtors for Authority to Retain and Employ Perella
                                    Weinberg Partners LP as Restructuring Investment Banker to the
                                    Debtors Nunc Pro Tunc to the Petition Date [D.I. 179]

                              ii.   Notice of Revised Proposed Order Granting Application of
                                    Debtors for Authority to Retain and Employ Perella Weinberg
                                    Partners LP as Restructuring Investment Banker to the Debtors
                                    Nunc Pro Tunc to the Petition Date [D.I. 180]

                     Status: With the Court’s permission, this matter is adjourned to the next
                     scheduled hearing.

         25.         Morgan Stanley Retention: Debtors’ Application for an Order Authorizing the
                     Debtors to Employ and Retain Morgan Stanley & Co. LLC as M&A Financial
                     Advisor and Investment Banker to the Debtors as of the Petition Date [D.I. 129]

                        a. Objection Deadline: October 14, 2020 at 4:00 p.m. (ET)
                                               For the Committee, October 19, 2020 at 12:00 p.m.
                                               (ET)
                                               For the U.S. Trustee, October 19, 2020 at 4:00 p.m.
                                               (ET)

                                                    -20-
4831-4702-5615 v.2
20-12212-mew            Doc 252     Filed 10/20/20 Entered 10/20/20 18:53:42           Main Document
                                               Pg 21 of 21




                     Status: With the Court’s permission, this matter is adjourned to the next
                     scheduled hearing

 Dated: October 20, 2020                       /s/ Andrew G. Dietderich
 New York, New York                            Andrew G. Dietderich
                                               Brian D. Glueckstein
                                               Benjamin S. Beller
                                               Noam R. Weiss
                                               SULLIVAN & CROMWELL LLP
                                               125 Broad Street
                                               New York, New York 10004
                                               Telephone: (212) 558-4000
                                               Facsimile:    (212) 558-3588
                                               E-mail:       dietdericha@sullcrom.com
                                                             gluecksteinb@sullcrom.com
                                                             bellerb@sullcrom.com
                                                             weissn@sullcrom.com

                                               Proposed Counsel to the Debtors




                                                    -21-
4831-4702-5615 v.2
